DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 11,238,668 B2 (patent 668). This is a statutory double patenting rejection.
4.	The following is a table showing the correspondence between the claims of the present application with the claims of patent 668.

Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of patent 668
1
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
20
10
11
12
13
14
15
16
17
18
19
20


5.	The following is a table showing the correspondence between the limitations of claim 1 of present application with claim 1 of patent 668.
Claim 1 of present application:

1. A method comprising: at a mobile device, during a time period: 
Claim 1 of patent 668:

1. A method comprising: at a mobile device, during a time period: 
capturing a series of frames; 
and capturing a set of motion data representing motion of the mobile device; 
capturing a series of frames; and capturing a set of motion data representing motion of the mobile device; 
detecting a first set of relative positions of a constellation of objects based on the series of frames and the set of motion data; 
detecting a first set of relative positions of a constellation of objects based on the series of frames and the set of motion data; 
generating a first set of classification vectors of the constellation of objects by calculating a classification vector for each object in the constellation of objects, the classification vector representing a confidence score of the object for each object class in a set of object classes; 
generating a first set of classification vectors of the constellation of objects by calculating a classification vector for each object in the constellation of objects, the classification vector representing a confidence score of the object for each object class in a set of object classes; 
and calculating a transform that aligns the constellation of objects with a localization map that defines a set of objects, the set of objects characterized by: 
and calculating a transform that aligns the constellation of objects with a localization map that defines a set of objects, the set of objects characterized by: 
a second set of relative positions that match the first set of relative positions of the constellation of objects; 
a second set of relative positions that match the first set of relative positions of the constellation of objects; 
and a second set of classification vectors that match the first set of classification vectors of the constellation of objects.
and a second set of classification vectors that match the first set of classification vectors of the constellation of objects.



6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 18-20 of U.S. Patent No. 10,885,721 B2 (patent 721). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.
8.	The following table is a correspondence between the claims of the present application with the claims of patent 721.
Claims of present application 
1 
2
3
4
5
6
7
Claims of Patent 721
1
1
2
3
4
5
6


8
9
10
11
12
13
14
15
16
17
7
8
9
10
11
12
13
14
15
16


18
19
20
18
19
20


9.	The following table shows a correspondence between the claim limitation of claim 1 of the present application with limitation of claim 1 of patent 721.
Present Application Claim 1
Claim 1 of Patent 721
1. A method comprising: at a mobile device, during a time period:	
1. A method for rendering augmented reality content comprising: at a mobile device: during a recording period: 
capturing a series of frames; and capturing a set of motion data representing motion of the mobile device;
recording a series of frames; and recording motion data representing motion of the mobile device; 
detecting a first set of relative positions of a constellation of objects based on the series of frames and the set of motion data;  
detecting relative positions of a 3D constellation of objects based on the series of frames and the motion data; 
generating a first set of classification vectors of the constellation of objects by calculating a classification vector for each object in the constellation of objects, the classification vector representing a confidence score of the object for each object class in a set of object classes; 
generating a set of classification vectors of the 3D constellation of objects by calculating a classification vector for each object in the 3D constellation of objects, the classification vector representing a confidence score of the object for each object class in a set of object classes; and returning the 3D constellation of objects and the set of classification vectors to a remote computer system; at the remote computer system: 
and calculating a transform that aligns the constellation of objects with a localization map that defines a set of objects, the set of objects characterized by: a second set of relative positions that match the first set of relative positions of the constellation of objects; and a second set of classification vectors that match the first set of classification vectors of the constellation of objects.
calculating a transform aligning the 3D constellation of objects with a 3D localization map defining a set of objects characterized by relative positions and classification vectors matching the relative positions and the set of classification vectors of the 3D constellation of objects; 



and returning, to the mobile device, a set of augmented reality assets defined by the 3D localization map and the transform; 

and at the mobile device, rendering the set of augmented reality assets onto a display based on positions of the set of augmented reality assets in the 3D localization map and based on the transform.


Allowable Subject Matter
10.	Claims 1-20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The limitation generating a first set of classification vectors of the constellation of objects by calculating a classification vector for each object in the constellation of objects, the classification vector representing a confidence score of the object for each object class in a set of object classes; and calculating a transform that aligns the constellation of objects with a localization map that defines a set of objects, the set of objects characterized by: a second set of relative positions that match the first set of relative positions of the constellation of objects; and a second set of classification vectors that match the first set of classification vectors of the constellation of objects is not disclosed in any of the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK S CHEN/Primary Examiner, Art Unit 2611